United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.H., Appellant
and
U.S. POSTAL SERVICE, BRADLEY STATION,
Milwaukee, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1048
Issued: September 15, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On April 16, 2020 appellant filed a timely appeal from a February 24, 2020 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish a medical condition
causally related to the accepted November 26, 2019 employment incident.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On January 7, 2020 appellant then a 61-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on November 26, 2019 she sustained a cut above her right eye when a
handcart she was loading rocked forward and struck her face. She did not stop work. On the
reverse side of the claim form, appellant’s supervisor, J.C., acknowledged that appellant was
injured in the performance of duty and certified that his knowledge of the injury comported with
the information provided by appellant.
In a January 16, 2020 development letter, OWCP advised appellant that it had not received
any medical evidence in support of her FECA claim. It requested that she submit a narrative
medical report from her physician, which included a diagnosis and an opinion on causal
relationship that explained how the reported November 26, 2019 employment incident either
caused or aggravated her medical condition. OWCP afforded appellant 30 days to submit the
requested information.
OWCP subsequently received a November 26, 2019 report signed by Anne Gustavson, a
certified physician assistant, who noted that appellant was seen for a right eye laceration.
Ms. Gustavson recounted that appellant was hit in the face that day when a mail cart she was
loading sprung forward, causing a laceration above the right eye.
By decision dated February 24, 2020, OWCP accepted that the November 26, 2019
employment incident occurred as alleged. However, it denied the claim, finding that appellant had
not established a diagnosed medical condition causally related to the accepted employment
incident, thus, the requirements had not been met for establishing an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6

3

Supra note 1.

4

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
5

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
6
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged. Second component is whether the employment incident
caused a personal injury and can be established only by medical evidence. 7
The medical evidence required to establish causal relationship between a claimed specific
condition and an employment incident is rationalized medical opinion evidence. 8 The opinion of
the physician must be based on a complete factual and medical background of the employee, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and specific employment incident or
factors identified by the employee. 9
Pursuant to OWCP’s procedures, no development of a claim is necessary where the
condition reported is a minor one which can be identified on visual inspection by a lay person (e.g.,
burn, laceration, insect sting, or animal bite).10 No medical report is required to establish a minor
condition such as a laceration.11
ANALYSIS
The Board finds that appellant has met her burden of proof to establish a laceration above
her right eye causally related to the accepted November 26, 2019 employment incident.
The Board notes that, pursuant to Federal (FECA) Procedure Manual, Part 2 -- Claims,
Initial Development of Claims, Chapter 2.800.6(a) (June 2011), if a condition reported is a minor
one, such as a burn, laceration, insect sting, or animal bite, which can be identified on visual
inspection by a lay person, a case may be accepted without a medical report and no development
of the case need be undertaken, if the injury was witnessed or reported promptly, and no dispute
exists as to the occurrence of an injury; and no time was lost from work due to disability. 12 This
7
T.H., Docket No. 19-0599 (issued January 28, 2020); K.L., Docket No. 18-1029 (issued January 9, 2019); John J.
Carlone, 41 ECAB 354 (1989).
8

S.S., Docket No. 19-0688 (issued January 24, 2020); A.M., Docket No. 18-1748 (issued April 24, 2019); Robert G.
Morris, 48 ECAB 238 (1996).
9

T.L., Docket No. 18-0778 (issued January 22, 2020); Y.S., Docket No. 18-0366 (issued January 22, 2020);
Victor J. Woodhams, 41 ECAB 345, 352 (1989).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.800.6(a) (June 2011).

11

Id.; see J.S., Docket No. 20-0764 (issued January 12, 2021) (the evidence of record was sufficient to establish a
contusion/bruise to the middle back/right back rib as causally related to the accepted employment incident); B.C.,
Docket No. 20-0498 (issued August 27, 2020) (the evidence of record was sufficient to establish a lumbar contusion
as causally related to the accepted employment incident); S.H., Docket No. 20-0113 (issued June 24, 2020) (the
evidence of record was sufficient to establish a right ankle contusion as causally related to the accepted employment
incident); M.A., Docket No. 13-1630 (issued June 18, 2014).
12

Supra note 10.

3

section of OWCP’s procedures further states that, in cases of serious injury (motor vehicle
accidents, stabbings, shootings, etc.) if the employing establishment does not dispute the facts of
the case, and there are no questionable circumstances, the case may be accepted for a minor
condition, such as laceration, without a medical report, while simultaneously developing the case
for other more serious conditions. This is true even if there is lost time due to such a serious
injury.13
Appellant noted on her claim form that she suffered a laceration above her right eye after
the handcart she was loading rocked forward and struck her face. The employing establishment
acknowledged that the incident occurred in the performance of duty. In a November 26, 2019
report, Ms. Gustavson, a certified physician assistant, diagnosed a laceration, noting that appellant
had been hit in the face that day when the mail cart she was loading sprung forward and caused a
laceration.
The Board finds that this information is sufficient to meet the standards set forth in
OWCP’s procedures for accepting a laceration above appellant’s right eye without a medical report
from a qualified physician. Based on the description of the condition, it was a minor condition
identifiable on visual inspection by a lay person. 14 The signature of J.C., appellant’s supervisor,
on the January 7, 2020 Form CA-1 clearly indicate that appellant’s laceration above the right eye
had been viewed and accepted as work related, and that the incident alleged by appellant to have
taken place on November 26, 2019 occurred in the performance of duty. The November 26, 2019
report from Ms. Gustavson supports the existence of a laceration above the right eye capable of
being identified on visual inspection by a lay person.
Accordingly, the Board finds that appellant has established a laceration above the right eye.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish a laceration above
the right eye causally related to the accepted November 26, 2019 employment incident.

13

Id.

14

See supra note 11.

4

ORDER
IT IS HEREBY ORDERED THAT the February 24, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 15, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

5

